Citation Nr: 1204996	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-38 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran had active service from May 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.

In February 2009, the RO continued the 30 percent disability rating for the Veteran's service-connected PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veteran alleges entitlement to a disability rating in excess of 30 percent for his service-connected PTSD.  A review of the record discloses a need for further development prior to final appellate review.

Initially, the Board notes that there appears to be outstanding pertinent treatment records.  In his October 2009 substantive appeal, the Veteran stated that he is in counseling for PTSD.  There is no indication in the claims file that any attempt has been made to associate these treatment records.  Virtual VA was reviewed and there were no treatment records attached.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  

The Board acknowledges that the Veteran was afforded a VA examination in December 2008; however, since that time, it appears his PTSD has worsened.  In this respect, the Veteran has reported in his October 2009 substantive appeal that his "memory and concentration are gone"; he is unable to sleep; he is depressed over 90 percent of the time; his stress level is extremely high; he is unable to get along with people; and that he does not want to be in crowds.  As such, the Board must remand the matter to afford the Veteran an opportunity to undergo an additional VA examination to assess the current nature, extent and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995). 

Finally, the Veteran has reported that he was forced from the work force due to his PTSD.  Significantly, a February 2007 rating decision (prior to the Veteran's claim for increase for PTSD) denied the Veteran a total disability rating based on individual unemployability (TDIU).  The Board notes however, during the pendency of this appeal the Court held in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the following: 

"[W]e hold that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation".

The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  

Given the facts of this case, the Veteran's claim for an increased rating for PTSD is deemed to include consideration of whether TDIU is warranted under the provisions of 38 C.F.R. §§ 3.340, 3.341, 4.16. 

Accordingly, the case is REMANDED for the following:

1. Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has seen for PTSD.  After securing the necessary authorizations for release of this information, seek to obtain and associate with the claims file, copies of all treatment records, referred to by the Veteran, and VA medical records (referable to PTSD) dated since May 2009.  If any such records cannot be located, this must be indicated in the record and communicated to the Veteran. 

2. After completion of the foregoing, schedule the Veteran for a VA PTSD examination with a psychiatrist to determine the current effects and severity of his service-connected PTSD.  The claims folder must be made available to the examiner for review.

(a) All appropriate tests and studies should be conducted and all clinical findings should be reported in detail.  All signs and symptoms of the service-connected psychiatric disorder should be reported in detail to describe the extent of the Veteran's occupational and social impairment due to PTSD.

(b) The examiner should provide a multi-axial assessment pursuant to DSM-IV, including assignment of a GAF score related to the Veteran's PTSD symptomatology, and an explanation of what the assigned GAF score represents.

(c) The examiner should also provide an opinion as to whether the Veteran's service-connected PTSD, without consideration of any nonservice-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.

3. Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for an increased disability rating for PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


